Case 5:19-cr-00063-TBR Document 33 Filed 08/24/20 Page 1 of 12 PageID #: 109




                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                                 PADUCAH DIVISION
                          CRIMINAL ACTION NO. 5:19-CR-63-TBR

UNITED STATES OF AMERICA,                                                            PLAINTIFF

v.

MONTRAIL C. FORTE,                                                                 DEFENDANT

                          MEMORANDUM OPINION AND ORDER

       This matter is before the Court on Defendant Montrail C. Forte’s Motion to Suppress. [DN

23]. The Government responded, [DN 24], and Defendant replied, [DN 28]. This matter is ripe for

adjudication. For the reasons set forth herein, Defendant’s motion, [DN 23], is DENIED.

                                        BACKGROUND

       On February 25, 2019, the Government alleges that an undercover detective and

confidential informant arranged to purchase methamphetamine from Defendant at his residence at

102 Boxwood Drive in Hopkinsville, Kentucky. [DN 24 at 79]. Defendant advised the confidential

informant that he would leave the drugs in the glove box of his black Pontiac parked outside of the

residence. Id. However, when the undercover detective and confidential informant arrived at the

residence, Defendant walked from the residence and entered their vehicle. Id. Next, he provided

methamphetamine and marijuana to the confidential informant in exchange for $260. Id. The

Government claims that the events were captured on audio/video surveillance and personally

observed by the undercover detective. Id.

       On February 26, 2019, Troy Gibson of the Pennyrile Narcotics Task Force applied for a

search warrant of Defendant’s residence. [DN 23-1 at 67]. He filed the following affidavit in

support of the warrant:




                                                1
Case 5:19-cr-00063-TBR Document 33 Filed 08/24/20 Page 2 of 12 PageID #: 110




         On February 25, 2019, at approximately 13:30, Affiant received information
         from/observed: The affiant and Detective [redacted] met with a reliable confidential
         informant and arranged to purchase methamphetamine from Montrail Forte. The CI was
         furnished with $260 and a camera to record the transaction. [Detective] drove the CI to
         the location at 102 Boxwood Drive. Forte texted that he would leave the dope in his
         black Pontiac that was parked in front of his residence. However, when [Detective] and
         CI got there, Forte actually came to the car they were in. They did see the black Pontiac
         parked in front of the residence.

         Acting on the information received, Affiant conducted the following independent
         investigation: Detective [redacted] witnessed Forte come from 102 Boxwood to the
         undercover vehicle, he got into the vehicle with the CI and [Detective]. Detective
         [redacted] advised the transaction took place as he watched Forte deliver a baggie of
         methamphetamine and marijuana for two hundred and sixty dollars. After the
         transaction, [Detective] advised he filmed Forte walking back towards his residence and
         got into another vehicle. There is video of the transaction from camera provided to the
         CI. There was approximately 14 grams of methamphetamine placed into evidence.

Id. at 67–68.

       The search warrant was issued and executed. [DN 24 at 79]. Detectives located 178.42

grams of methamphetamine, $600, and drug paraphernalia inside the Boxwood residence. Id.

During the search, Defendant admitted to obtaining a half-pound of methamphetamine two times

a week. Id. Defendant has now filed a motion to suppress the evidence and statements obtained as

a result of the search on the basis that the search warrant was issued in violation of the Fourth

Amendment. [DN 23].


                                        LEGAL STANDARD

       The Fourth Amendment to the United States Constitution protects individuals from

unreasonable searches and seizures. U.S. Const. amend. IV. Consistent with this principle,

constitutional jurisprudence provides “the basic rule that ‘searches conducted outside the judicial

process, without prior approval by judge or magistrate, are per se unreasonable under the Fourth

Amendment—subject only to a few specifically established and well-delineated exceptions.’”

Arizona v. Gant, 556 U.S. 332, 338, 129 S. Ct. 1710, 173 L. Ed. 2d 485 (2009) (quoting Katz v.



                                                    2
Case 5:19-cr-00063-TBR Document 33 Filed 08/24/20 Page 3 of 12 PageID #: 111




United States, 389 U.S. 347, 357, 88 S. Ct. 507, 19 L. Ed. 2d 576 (1967)). In order to further

protect individuals’ privacy interests, the Fourth Amendment demands that search warrants, when

issued, are only provided upon a showing of probable cause. Illinois v. Gates, 462 U.S. 213, 238,

103 S. Ct. 2317, 76 L. Ed. 2d 527 (1983). Probable cause justifying the issuance of such a search

warrant exists where, taking the totality of the circumstances, the affidavit supporting the warrant

provides the issuant magistrate judge with a “substantial basis . . . to believe ‘there is a fair

probability that contraband or evidence of illegal activity will be found in a particular place.’”

United States v. McNally, 327 F. App'x 554, 556 (6th Cir. 2009) (quoting Gates, 462 U.S. at 238).

Moreover, in order “[t]o justify a search, the circumstances must indicate why evidence of illegal

activity will be found in a particular place.” United States v. Carpenter, 360 F.3d 591, 594 (6th

Cir. 2004) (en banc). This requires “a nexus between the place to be searched and the evidence

sought.” Id.

       The underlying affidavit which supports the search warrant must actually “contain

adequate supporting facts about the underlying circumstances to show that probable cause exists

for the issuance of the warrant.” United States v. Smith, 182 F.3d 473, 477 (6th Cir. 1999) (citing

Whiteley v. Warden, 401 U.S. 560, 564 (1971)). “The supporting facts in an affidavit need not be

based on direct knowledge and observations of the affiant, but may come from hearsay information

supplied by an informant.” Id. (citing Jones v. United States, 362 U.S. 257, 269-70, 80 S.Ct. 725,

4 L.Ed.2d 697 (1960)). Ultimately, the decision of the magistrate judge who initially issued the

warrant will be reversed by this Court only if her “determinations were arbitrarily exercised.”

United States v. Archibald, 685 F.3d 553, 557 (6th Cir. 2012).

       This Circuit has further interpreted Gates, instructing that a court, in reviewing the

sufficiency of the evidence supporting probable cause, is “limited to examining the information



                                                 3
Case 5:19-cr-00063-TBR Document 33 Filed 08/24/20 Page 4 of 12 PageID #: 112




contained within the four corners of the affidavit” in light of the totality of the circumstances.

United States v. Dyer, 580 F.3d 386, 390 (6th Cir. 2009). In order to deter future violations of the

Fourth Amendment, the typical remedy for searches made with a defective warrant is suppression.

See United States v. Woodbury, 511 F.3d 93, 99 (1st Cir. 2007). Notably though, suppression is

not always warranted and, depending upon the circumstances, evidence may be saved from

suppression where an officer acts in objectively good faith in executing an otherwise defective

warrant. United States v. Leon, 468 U.S. 897, 922 (1984). This means that, in situations where

“evidence [is] obtained in objectively reasonable reliance on a subsequently invalidated search

warrant,” the “marginal or nonexistent benefits [of suppression] . . . cannot justify the substantial

costs of exclusion.” Id. In such a case, although probable cause is lacking, the fruits of the search

need not be suppressed.

                                          DISCUSSION

       Defendant argues that the search warrant was issued in violation of the Fourth Amendment

because the facts contained in the affidavit in support of the warrant were insufficient to establish

probable cause. [DN 23 at 63]. More specifically, Defendant asserts that there is no nexus between

the Boxwood address and the drug evidence to be seized. In support of this position, Defendant

relies primarily on United States v. Brown, 828 F.3d 375 (6th Cir. 2016), in which the Sixth Circuit

dedicated significant discussion to the nexus requirement. The Court began its inquiry by noting

that “the Fourth Amendment requires a search warrant to describe particularly the place to be

searched and the persons or things to be seized, the affidavit supporting the search warrant must

demonstrate a nexus between the evidence sought and the place to be searched.” Id. at 382 (citing

United States v. Carpenter, 360 F.3d 591, 594 (6th Cir. 2004)). Generally, “[t]he connection

between the residence and the evidence of criminal activity must be specific and concrete, not



                                                 4
Case 5:19-cr-00063-TBR Document 33 Filed 08/24/20 Page 5 of 12 PageID #: 113




‘vague’ or ‘generalized.’” Id. (citing Carpenter, 360 F.3d at 595). Ultimately, “whether an affidavit

establishes a proper nexus is a fact-intensive question resolved by examining the totality of

circumstances presented.” Id. (internal citations omitted). For example, in the following cases, the

nexus between the place to be searched and things to be seized was too vague or generalized to

support a search warrant:


         In Carpenter, the search warrant affidavit stated only that an officer conducting
         helicopter surveillance had observed numerous marijuana plants growing near the
         residence and a road that connected the residence to the plants. 360 F.3d at 593.
         Although the facts in the affidavit suggested some connection between the marijuana
         plants and the residence, we held that they were “too vague, generalized, and
         insubstantial to establish probable cause.” Id. at 595. We have similarly concluded that
         a search warrant affidavit failed to “establish the requisite nexus between the place to
         be searched and the evidence to be sought” where it stated no more than that the
         defendant resided at the address and was arrested there on a non-drug offense with a
         quantity of crack cocaine on his person. United States v. McPhearson, 469 F.3d 518,
         524–25 (6th Cir. 2006). We also found the nexus insufficient in a case where an
         informant actually identified the defendant’s residence as the site of a drug operation.
         See United States v. Higgins, 557 F.3d 381, 390 (6th Cir. 2009). The police had not
         established the informant’s reliability, we explained, and furthermore, the affidavit did
         not “assert that the informant had been inside [the defendant’s] apartment, that he had
         ever seen drugs or other evidence inside [the defendant’s] apartment, or that he had seen
         any evidence of a crime other than the one that occurred when [the defendant] allegedly
         sold him drugs.” Id. at 390. “Without such an assertion,” we concluded, “the affidavit
         fails to establish the necessary nexus between the place to be searched and the evidence
         sought.” Id. (internal quotation marks omitted).

Id. In Brown, the search warrant affidavit provided that the suspect’s car, which was registered to

the suspect at the residence in question, was parked outside of another known drug dealer’s home

and tested positive for narcotics during a canine search. Id. at 382–83. The Court concluded that

“[a]lthough these facts supported the search of Brown’s car, they did not establish a fair probability

that evidence of drug trafficking would be found at his residence.” Id. “A more direct connection

was required, such as surveillance indicating that Brown had used the car to transport heroin from

his home.” Id. Additionally, the Court noted “the search warrant affidavit contained no evidence

that Brown distributed narcotics from his home, that he used it to store narcotics, or that any

                                                    5
Case 5:19-cr-00063-TBR Document 33 Filed 08/24/20 Page 6 of 12 PageID #: 114




suspicious activity had taken place there,” nor did the “affidavit did not suggest that a reliable

confidential informant had purchased drugs there, that the police had ever conducted surveillance

at Brown’s home, or that the recorded telephone conversations linked drug trafficking to Brown’s

residence.” Id. at 382. Finally, the Sixth Circuit emphasized that it has “never held, [] that a

suspect’s ‘status as a drug dealer, standing alone, gives rise to a fair probability that drugs will be

found in his home.’” Id. (quoting United States v. Frazier, 423 F.3d 526, 533 (6th Cir. 2005)).

Instead, the affidavit must provide “reliable evidence connecting the known drug dealer’s ongoing

criminal activity to the residence; that is, we have required facts showing that the residence had

been used in drug trafficking, such as an informant who observed drug deals or drug paraphernalia

in or around the residence.” Id.

       In this case, the affidavit provides that the affiant and a detective met with a reliable

confidential informant and arranged to purchase methamphetamine from Defendant. Defendant

indicated to the confidential informant that he would leave the narcotics in his car in front of his

residence. However, when the detective and the confidential informant arrived at the Boxwood

address, the detective witnessed Defendant come from his residence and enter the undercover

vehicle. The detective then observed Defendant provide methamphetamine and marijuana in

exchange for $260. Afterwards, the detective witnessed Defendant walk back toward the residence

and get into another vehicle. The affidavit also indicates that the entire transaction was recorded.

       Defendant argues there is no nexus between the Boxwood address and drug evidence to be

seized. [DN 23 at 65]. Specifically, he asserts there is no indication in the affidavit that the drugs

used during the controlled buy came from the residence, nor does the undercover officer aver that

he witnessed Defendant leave the residence with the drugs or go back into the residence after the

sale. Id. Moreover, Defendant claims that “[l]ike Brown, there is no information that drug



                                                  6
Case 5:19-cr-00063-TBR Document 33 Filed 08/24/20 Page 7 of 12 PageID #: 115




trafficking was occurring out of the residence; that drugs were being stashed there or that

surveillance revealed that drug trafficking was occurring there.” Id.

       The Court disagrees. Not only did the affidavit indicate that law enforcement used a

reliable, confidential informant to conduct a controlled buy outside Defendant’s residence, it

asserted that a detective witnessed and recorded the transaction first-hand. Moreover, the affidavit

provided that the detective witnessed Defendant coming from his residence with the illicit

narcotics immediately before the sale took place. Thus, a reviewing judge could conclude that

Defendant distributed narcotics from his home and Defendant used his home to store narcotics.

Although the affidavit lacks additional information confirming that Defendant resided at the

Boxwood address or his criminal history, the totality of the circumstances presented establishes a

direct connection between the Boxwood residence and evidence of criminal activity. Accordingly,

the Court finds that the warrant was support by probable cause.

       Even if the search warrant affidavit failed to establish a direct connection between the

residence and criminal activity, the good faith exception applies. When evidence is obtained in

violation of the Fourth Amendment, the judicially developed exclusionary rule usually precludes

its use in a criminal proceeding against the victim of the illegal search and seizure.” Illinois v.

Krull, 480 U.S. 340, 347 (1987). However, courts should refrain from suppressing “evidence

obtained in objectively reasonable reliance on a subsequently invalidated search warrant.” United

States v. Leon, 468 U.S. 897, 922 (1984). Importantly, though, “this good-faith exception to the

exclusionary rule does not apply in circumstances where ‘the officer will have no reasonable

grounds for believing that the warrant was properly issued.’” Carpenter, 360 F.3d at 595 (citing

Leon, 468 U.S. at 923). “Thus, an officer would not ‘manifest objective good faith in relying on a

warrant based on an affidavit so lacking in indicia of probable cause as to render official belief in



                                                 7
Case 5:19-cr-00063-TBR Document 33 Filed 08/24/20 Page 8 of 12 PageID #: 116




its existence entirely unreasonable.’” Id. (citing Leon, 468 U.S. at 923). Crucially, the good faith

exception requires a “less demanding showing than the ‘substantial basis’ threshold required to

prove the existence of probable cause.” Id.

       The Sixth Circuit has found that, where “the affidavit contain[s] a minimally sufficient

nexus between the illegal activity and the place to be searched,” this is sufficient “to support an

officer's good-faith belief in the warrant's validity, even if the information provided was not

enough to establish probable cause.” Id. at 596. The Government argues that there is a minimally

sufficient nexus between illegal activity and the Boxwood residence because the detective

observed Defendant coming from the residence prior to participating in a controlled drug

transaction in front of the home. [DN 24 at 83]. Thus, the Government claims, “the affidavit

contains sufficient facts that, ‘when read in a common-sense, practical manner, establishes a

minimally sufficient nexus that would support an officer’s reliance on the search warrant.’” Id.

(quoting Gates, 462 U.S. at 238–39).

       In his reply brief, Defendant relies heavily on the recent Sixth Circuit opinion United States

v. Ward, 967 F.3d 550 (6th Cir. 2020). In that case, a man was found dead with a syringe in his

hand with his cell phone located near his body. Id. Text messages on the cell phone between the

man and an individual named Joe Ward indicated that Ward had brought narcotics to the hotel

room where the individual was found dead. Id. Police traced Ward’s telephone number to a

residence in Columbus, Ohio. Id. Six months later, they conducted a trash pull at the residence and

found marihuana and “a plastic bag that appeared to contain illicit drugs at one time.” Id. Finally,

officers discovered that Ward had an extensive criminal history including drug trafficking. Id.

Based on this information, a judge issued a search warrant for Ward’s residence. Id.




                                                 8
Case 5:19-cr-00063-TBR Document 33 Filed 08/24/20 Page 9 of 12 PageID #: 117




       On appeal, the Sixth Circuit assumed, without deciding, that there was not probable cause

to issue the search warrant. Id. The only issue before the Court was “whether the search of Ward’s

home can be saved by the good faith exception to the exclusionary rule.” Id. Ultimately, the Court

concluded that the good faith exception did not apply because the affidavit failed to establish a

minimally sufficient nexus between drug-trafficking and Ward’s residence. Id. In making this

decision, the Court emphasized that although the affidavit indicated that Ward had drugs and

weapons charges, it did not provide when the offenses occurred or whether they resulted in

convictions. Id. Without more information, the Court concluded that Ward’s charges were not

probative of whether he used his residence for drug trafficking. Id. Additionally, the lone trash

pull, six months after the individual was found dead in the hotel room, distinguished this case from

trash pulls in other Sixth Circuit decisions in which the good faith exception applied. Id. The Court

noted that “[p]erhaps it would be different if law enforcement here conducted the trash pull earlier,

or if they searched Ward’s trash more than once.” Id.

       Additionally, Defendant relies on United States v. Hython, 443 F.3d 480 (6th Cir. 2006).

In that case, a search warrant was issued for a residence after “one modified controlled buy, in

which a confidential informant gave pre-recorded buy money to an unidentified female, who was

followed to the address in question, observed entering and leaving, and who later delivered a

baggie of crack cocaine to the confidential informant” Id. at 486. While the Sixth Circuit noted

that the affidavit did not include further surveillance or additional controlled buys, it primarily

emphasized that the “affidavit offers no clue as to when this single controlled buy took place.” Id.

Since the affidavit failed to indicate at what point the controlled buy occurred, the Court found

that the warrant as invalid on staleness grounds. Id. at 487. Moreover, “[f]or the reasons discussed

[] with respect to the relationship of probable cause to staleness,” the Court concluded that the



                                                 9
Case 5:19-cr-00063-TBR Document 33 Filed 08/24/20 Page 10 of 12 PageID #: 118




good faith exception did not apply. Id. The controlled buy was “not dated, and the affidavit

contains no indication of ongoing investigation, subsequent or previous controlled buys, or further

surveillance of the address or the female supplier.” Id. at 488. While any of these factors may have

served to establish that the “house was the site of an ongoing criminal enterprise, or ground the

undated controlled buy within a finite period of investigation,” without such elements, the

“affidavit is patently insufficient.” Id. at 489.

        Defendants argues that Ward and Hython provide that “an isolated buy does not establish

a sufficient nexus between a defendant’s residence and drug-dealing activity where there is no

other evidence of large scale continuing drug operations at the residence.” [DN 28 at 101]. Since

there is nothing in the affidavit to suggest law enforcement officers conducted further surveillance

or controlled buys at the Boxwood address, nor was there evidence of heavy foot traffic or

deliveries, Defendant asserts that an officer executing the search warrant “could not, in good faith,

believe probably cause exists to search the residence.” Id.

        The search warrant in this case was issued under different circumstances than those in

Ward and Hython. Investigators in this case did not include undated information regarding

Defendant’s criminal history, nor did they conduct a trash pull several months after suspecting the

defendant was engaged in criminal activity. Furthermore, Defendant has not raised a staleness

issue given that the affidavit provided that the controlled buy occurred one day before the search

warrant application was submitted. Indeed, this case has more in common with United States v.

White, in which the Sixth Circuit applied the good faith exception. 874 F.3d 490, 497 (6th Cir.

2017). There, investigators received a tip that the defendant was selling drugs from his residence.

Id. They investigated the suspect’s criminal history and connection to the residence and conducted

a controlled buy on the premises. Id. The Sixth Circuit found that the most critical factor in



                                                    10
Case 5:19-cr-00063-TBR Document 33 Filed 08/24/20 Page 11 of 12 PageID #: 119




determining whether there was a minimal nexus between drug activity and the residence was the

controlled buy on the premises. Id. at 497–98. “By corroborating key components of the

informant's tip—that defendant was personally distributing the specific kind of narcotic

(marijuana) at the specific location (the premises of 196 Turner Lane) alleged by the informant—

Williams' affidavit provided a concrete factual link between defendant, his criminal activity, and

the residence.” Id. at 498. Similarly, in this case, the affidavit provides that a detective traveled

with a confidential informant to Defendant’s residence in order to conduct a controlled buy. The

detective witnessed and recorded Defendant personally come from the residence, enter their

vehicle parked at the residence, and exchange methamphetamine and marijuana with the

confidential informant for $260. Thus, the affidavit contains a minimally sufficient nexus between

the illegal activity and the Boxwood residence.

       In sum, the Court finds that the warrant is valid on its face, and the affidavit in support of

it provides sufficient facts to establish probable cause for the warrant's issuance. The issuing judge

made a “practical, common-sense judgment call[]” required for “a probable cause determination.”

Gates, 462 U.S. at 244. Moreover, even if the facts laid out in the affidavit, taken together, were

insufficient to rise to the level of probable cause, the good faith exception would apply here. This

is because there was a minimally sufficient nexus between the illegal activity and the place to be

searched, such that an officer would have had reasonable grounds to rely on the warrant and the

affidavit in conducting the search of the Boxwood residence. Defendant’s motion to suppress is

DENIED.

                                          CONCLUSION

       For the reasons set forth herein, IT IS HEREBY ORDERED: Defendant’s motion, [DN

23], is DENIED.



                                                  11
Case 5:19-cr-00063-TBR Document 33 Filed 08/24/20 Page 12 of 12 PageID #: 120




      IT IS SO ORDERED.




                                                 August 24, 2020




CC: Attorneys of Record




                                     12
